IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-60587
                        Conference Calendar



GEORGE POTTS, JR.,

                                         Plaintiff-Appellant,


versus

D.B. POPE, a/k/a Pete Pope,

                                         Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 1:94-CV-342
                        - - - - - - - - - -
                           June 28, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     George Potts, Jr., #A13227, appeals the grant of summary

judgment for the defendant in his civil rights action challenging

conditions at the Jackson County, Mississippi, Adult Detention

Center and seeking only injunctive relief.    Potts’s transfer from

the Center rendered his action moot.   See Rocky v. King, 900 F.2d
864, 867 (5th Cir. 1990).



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-60587
                              - 2 -

     Accordingly, the appeal is DISMISSED.   See 5TH CIR. R. 42.2.

Potts’s motion for appointment of counsel is DENIED.